Per Curiam. Appellant Jose Valenzuela, by and through his attorney, Ralph J. Blagg, has filed a motion to file belated appeal. Appellant Valenzuela retained Ralph J. Blagg to represent him on pending charges in the Circuit Court of Crawford County, Arkansas. After Valenzuela was convicted and was sentenced to twenty years in the Arkansas Department of Correction, attorney Blagg notified Valenzuela, by certified letter, that he had thirty days to appeal. Blagg further advised Valenzuela that if he wished to appeal, he should contact another attorney to file the appeal. Attorney Blagg did not petition the trial court to be relieved as counsel. Ark. R. Crim. P. 16 (2000). Appellant Valenzuela then retained another attorney, who filed the transcript one day late. Attorney Blagg was not contacted about this case by appellant or anyone on his behalf until the clerk of the Supreme Court contacted him and advised him that he was still the attorney of record and the transcript in the case had been tendered one day late. Attorney Blagg filed a motion to file a belated appeal.  This court has held that we will grant a motion for rule on the clerk when the attorney admits the record was not timely filed due to an error on his part. Terry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). We have also held that a statement that it was someone else’s fault, or no one’s fault, will not suffice. Clark v. State, 289 Ark. 382, 711 S.W.2d 162 (1986). Therefore, petitioner’s motion must be denied. Appellant’s attorney shall file within thirty days from the date of this per curiam a motion and affidavit in this case accepting full responsibility for not timely filing the transcript, and upon fifing the same the motion will be granted.